Citation Nr: 0333699	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
filariasis, right spermatic cord and lymphangitis of the left 
arm.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from January 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied claims of entitlement to 
service connection for residuals of filariasis, right 
spermatic cord and lymphangitis of the left arm, hearing 
loss, left ear, bilateral tinnitus, and post-traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran does not have residuals of filariasis, right 
spermatic cord and lymphangitis, of the left arm, that is 
related to his service.  

2.  The veteran does not have hearing loss, left ear, that is 
related to his service.

3.  The veteran does not have bilateral tinnitus that is 
related to his service.

4.  The veteran does not have PTSD that is related to his 
service.


CONCLUSIONS OF LAW

1.  Residuals of filariasis, right spermatic cord and 
lymphangitis of the left arm, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).  

2.  Hearing loss, left ear was not incurred in or aggravated 
by the veteran's active military service, nor may left ear 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

3.  Bilateral tinnitus was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. 


September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  For 
the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the February 2002 rating decision that the 
evidence did not show that he had met the relevant criteria 
for service connection for residuals of filariasis, right 
spermatic cord and lymphangitis of the left arm, hearing 
loss, left ear, bilateral tinnitus, or PTSD.  The rating 
decision, and the statement of the case (SOC), informed the 
appellant of the evidence needed to substantiate his claims.  
See also letter from RO to the veteran, dated in April 2001.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained the 
appellant's service medical records, as well as VA medical 
records.  With regard to the claim for PTSD, although it does 
not appear that the veteran has been afforded a VA 
examination covering this claimed disability, the Board finds 
that the evidence, discussed infra, which indicates that the 
veteran did not receive treatment for psychiatric symptoms 
during service, and that the claims file does not contain 
competent evidence of a diagnosis for this disorder, or of a 
nexus to service (which ended  approximately 57 years ago, in 
1945), warrants the conclusion that a remand for an 
examination and/or an opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  With regard to the claims for left 
ear hearing loss and tinnitus, the evidence, discussed infra, 
which indicates that the veteran did not receive treatment 
for left ear hearing loss or 


tinnitus during service, and that the claims file does not 
contain competent evidence of a nexus to service, warrants 
the conclusion that a remand for an etiological opinion is 
not necessary to decide the claims.  Id.  In April 2001, the 
RO sent the appellant a letter notifying him of the VCAA's 
provisions.  In the letter, he was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain all records identified by the appellant, including 
medical records, employment records, or records from other 
Federal agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  In this regard, the veteran has 
identified a private health care provider, "Dr. Pate," as 
having medical records which may be probative of his claims.  
However, in a response to the RO's request to Dr. Pate for 
the veteran's records, received in May 2001, Dr. Pate's 
office stated that they could not locate the veteran's chart.  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The appellant asserts that service connection is warranted 
for residuals of filariasis, right spermatic cord and 
lymphangitis of the left arm, hearing loss, left ear, 
bilateral tinnitus, and PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§  3.307, 3.309.  It is appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).  

The veteran asserts that he has residuals of filariasis, 
right spermatic cord and lymphangitis of the left arm, 
hearing loss, left ear, and bilateral tinnitus as a result of 
his service.  

The veteran's service medical records show that beginning in 
December 1943, he received treatment for pain and swelling of 
the left arm and right spermatic cord.  In January 1944, he 
was found fit for duty.  The final diagnosis was filariasis, 
right spermatic cord and lymphangitis of the left arm.  The 
veteran's separation 


examination report, dated in October 1945, shows that a 
history of treatment for filariasis, right spermatic cord was 
noted for the years 1943 and 1944.  The report shows that no 
physical defects were noted, and that his abdomen, and 
genitourinary system, were normal.  There were no relevant 
findings in the report.  Hearing test results noted that the 
watch test score was 40/40, bilaterally, the coin click score 
was 20/20, bilaterally, and the whispered and spoken voice 
tests results were both 15/15, bilaterally.  The binaural 
(spoken voice) score was 15/15, bilaterally.  No diseases or 
defects were found.

The post-service medical evidence includes VA outpatient 
treatment and examination reports, dated between 2000 and 
2002.  The outpatient treatment reports show treatment for a 
plugged left ear in June 2000, with notations of a decrease 
in hearing, and a history of inner ear problems.  A December 
1999 report states that a depression screen was negative.  

A VA audio examination report, dated in January 2002, shows 
that the veteran reported having hearing loss and tinnitus.  
He also reported having vertigo, which began in 1965.  He 
asserted that he sustained acoustic trauma in 1945 after a 
five-inch gun fired over his head.  He also reported being 
exposed to artillery and diesel engine noise during service, 
and post-service exposure to engine noise as a boat captain 
for 35 years.  The examination report, which included 
audiometric test results, showed that the veteran has hearing 
loss, as defined at 38 C.F.R. § 3.385.  The examiner 
indicated that the veteran had slight to severe sensorineural 
hearing loss bilaterally, and that he should consider 
amplification.  

A VA genitourinary examination report, dated in January 2002, 
shows that the veteran reported having a history of 
elephantitis of the testes, which hurt him up until age 40, 
but not after that.  He complained of sexual dysfunction, and 
he denied a history of urinary tract surgery.  On 
examination, there was no urinary tract infection, renal 
colic, acute nephritis, or pain from a urinary tract problem.  
The testes were normal.  There was no deformity or discharge.  
The impression was impotence by history.  The examiner 
essentially stated that he did not see any sign 


of elephantitis, and that the veteran may have mistakenly 
thought that his swelling during service was due to 
elephantitis.  He explained that once elephantitis is 
present, it does not go away, and that in this case the 
veteran has no swelling.  

A.  Residuals of Filariasis, Hearing Loss, and Tinnitus

With regard to the claim for residuals of filariasis, right 
spermatic cord and lymphangitis of the left arm, the Board 
finds that the preponderance of the evidence is against the 
claim.  There is no competent evidence of record showing that 
the veteran currently has residuals of filariasis, right 
spermatic cord and lymphangitis of the left arm.  In this 
regard, the January 2002 VA genitourinary examination report 
shows that no such residuals were found.  Therefore, the 
veteran has failed to satisfy the initial element of a 
service-connection claim, and the claim must be denied.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  The 
Board therefore finds that the preponderance of the evidence 
is against the claim for service connection for residuals of 
filariasis, right spermatic cord and lymphangitis of the left 
arm.  

With regard to the claims for hearing loss, left ear, and 
tinnitus, the claims file does not contain a diagnosis of 
tinnitus.  In addition, assuming without deciding that the 
veteran's complaints of hearing loss and tinnitus, as noted 
in the June 2000 VA outpatient treatment report, are 
sufficient to show diagnoses of left ear hearing loss and 
tinnitus, the first evidence of left ear hearing loss and 
tinnitus comes approximately 55 years after separation from 
service.  This lengthy period without treatment weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that either left ear hearing loss or 
tinnitus is linked to service.  The Board therefore finds 
that 


the preponderance of the evidence is against the claims for 
service connection for hearing loss, left ear, and tinnitus.  

B.  PTSD

The veteran argues that he has PTSD as a result of stressors 
during his service.  These stressors are: 1) seeing a man 
crushed between two gun turrets; 2) taking care of six men 
who died after drinking alcohol by mistake; 3) seeing a man 
die from an accidental gun discharge; and 4) caring for a man 
who had 3rd degree burns over 90 percent of his body.  See 
veteran's stressor statement , received in December 2000.  
The veteran's statements are credible.  However, in light of 
the Board's determination that the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
issue of whether verified stressors exist is a "downstream" 
issue which will not be further discussed.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  There is no 
competent evidence of record showing that the veteran 
currently has PTSD, or that this disorder can be linked to 
service, and the veteran has therefore failed to satisfy the 
initial element of a service-connection claim.  Gilpin.  In 
light of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for PTSD.  




ORDER

Service connection for filariasis, right spermatic cord and 
lymphangitis of the left arm, is denied.

Service connection for hearing loss, left ear, is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.


                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



